Citation Nr: 0632987	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.  He died in September 2000 and the appellant is the 
veteran's widow.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  The case was 
remanded by the Board for additional development in November 
2005, and this case is now ready for appellate review.  

While the issue on appeal was previously characterized by the 
Board in November 2005 as whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death, upon 
further review the Board determines that the issue must be 
decided on a de novo basis.  The appellant filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits in 
September 2000.  These benefits include those as provided by 
statute.  See 38 U.S.C.A. Chapter 13 (West 2002).  The claim 
for entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
was denied by a rating action dated in December 2001.  
Although a notice of disagreement was not received within one 
year from the date of notification of this decision, in 
correspondence dated in May 2002, within the appeal period, 
the RO informed the appellant that   

[t]here is a delay in making a decision 
on your claim for service-connected death 
benefits.  We are unable to complete 
actions on claims for DIC following a 
decision by the U.S. Court of Appeals for 
the Federal Circuit that VA change its 
guidelines for this particular benefit.  
The 


Court ordered that final decisions on DIC 
claims be deferred pending further 
legislation.

When revised guidelines are completed and 
the moratorium of the claims processing 
lifted, we will review your claim to 
insure we have everything we need to make 
a final decision.  Once we finish the 
review, we will make a final decision or 
notify you if we need any further 
additional information.

Although DIC benefits under the provisions of 38 U.S.C.A. 
§ 1310 were not affected by this "stay," this 
correspondence could be read to have informed the appellant 
that the December 2001 rating decision was not final and 
would be revisited once the stay was lifted.  Accordingly, in 
order to afford the appellant her due process rights, the 
Board will proceed to decide this case on a de novo basis.  
The appellant is thus being afforded the greater benefit of a 
merits-based decision rather than a decision based on 
reopening.  The appellant has been afforded the laws and 
regulations for a merit-based decision, and presented a 
merit-based argument.  Accordingly, the appellant is not 
prejudiced by this action. 

The RO has not addressed the issue of DIC benefits under the 
provision of 38 U.S.C.A. § 1318, which was the subject of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter Federal Circuit) decision.  Accordingly, this 
issue is referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for a left plantar wart and conjunctivitis, 
each rated as 10 percent disabling. 

2.  The veteran's death certificate listed the cause of death 
as acute heart failure, due to coronary artery disease and 
generalized atherosclerosis. 

3.  A cardiovascular disorder was not shown during service 
and there is no competent evidence linking the cardiovascular 
disorder which caused the veteran's death and in-service 
symptomatology or pathology.  

4.  The veteran's active service included duty in the 
Republic of Vietnam during the period of time in which 
exposure to Agent Orange is presumed. 

5.  The diabetes for which the veteran was treated after 
service, Type I, is not the type of diabetes which is 
presumed to have been the result of exposure to herbicides 
during service for VA compensation purposes.   

6.  Diabetes is not shown during service and there is no 
evidence linking post service Type I diabetes to in-service 
symptomatology or pathology.  

7.  There is no medical evidence of record that a disability 
incurred in service, or a service-connected disorder caused 
or contributed to the veteran's death. 


CONCLUSIONS OF LAW

1.  A cardiovascular disorder and diabetes mellitus were not 
incurred in or aggravated by service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  VA must also notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA, as requested by the Board in its 
November 2005 remand, by letter dated in March 2006.  The RO 
informed the appellant to submit any pertinent evidence in 
her possession, informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the claim has 
been obtained.  The record before the Board contains service 
medical records and post-service medical 


records, which will be addressed as pertinent.  In addition, 
the appellant has not identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).
  
II.  Legal Criteria/Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304 (2006).  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette 


v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for Type II diabetes.  Presumptive 
service connection for this disorder as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  Thus, presumption is not the sole 
method for showing causation.  

The veteran died in September 2000, and his death certificate 
listed the cause of death as acute heart failure due to 
coronary artery disease and generalized atherosclerosis.  At 
the time of the veteran's death, service connection was in 
effect for a left plantar wart and conjunctivitis, each rated 
as 10 percent disabling.  The service medical records do not 
reflect any evidence of treatment for a heart disability, and 
it is not contended by the appellant that the veteran's death 
was the result of a cardiovascular disorder incurred during 
service.  Additionally, the medical evidence of record does 
not show that the veteran's service-connected left foot 
disorder or conjunctivitis caused or contributed to the 
veteran's death.  The appellant's contention instead is that 
diabetes was a contributory cause of the veteran's death, and 
that the type of diabetes the veteran had after service was 
the type of diabetes presumed to have been the result of 
exposure to herbicides.  As such, she contends that service 
connection for the cause of the veteran's death must be 
granted. 

The veteran's DD Form 214 documents the receipt of awards and 
decorations indicating that he served in the Republic of 
Vietnam during the time period in which exposure to Agent 
Orange is presumed by regulation.  Thus, as there is no 
affirmative evidence demonstrating that he was not exposed to 
Agent Orange therein, he is presumed to have been exposed to 
Agent Orange and/or other herbicide agents during this period 
of service.  However, while the post-service evidence, 
specifically records from treatment provided by N.J., M.D., 
from 1983 to 1996, reflects treatment for diabetes, the type 
of diabetes the veteran had, Type I or insulin dependent 
diabetes, is not included in the conditions presumed to be 
the result of exposure to Agent Orange.  38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.309(e).  These provisions provide for 
a presumption of service connection for Type II diabetes.  

Dr. N.J. provided a statement in November 2003 indicating 
that the veteran's diabetes, which he described as "insulin 
dependent diabetes," was a contributing 


factor to the veteran's death (in discussing the nature of 
the veteran's diabetes in this letter, Dr. N.J. had typed 
"Type 2" but this was overwritten in hand with "Type I").  
Dr. N.J. then stated that service connection for the cause of 
the veteran's death should be granted because VA had 
"recognized" this type of diabetes as a presumptive 
condition linked to exposure to Agent Orange.  The type of 
diabetes that the veteran had, Type I, is clearly documented 
in treatment records supplied by Dr. N.J., and is not the 
type of diabetes which is presumed to be the result of 
exposure to herbicides for VA compensation purposes.  
Accordingly, as the medical opinion contained in the November 
2003 statement of Dr. N.J. is based on an inaccurate factual 
premise, it has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  
While the appeal appears to be limited to the contention that 
service connection for the cause of the veteran's death is 
warranted based on a finding of presumptive service 
connection for diabetes as due to exposure to Agent Orange, 
the Board has considered whether the claim can be granted 
under the general legal provisions pertaining to direct 
service connection.  See Combee, 34 F.3d at 1042.  In this 
regard, the service medical records, including the June 1972 
separation examination, do not reflect any evidence of 
diabetes.  There is also no competent medical evidence 
directly linking the veteran's diabetes to in-service 
symptomatology or pathology, and the appellant is not 
competent to present evidence of such a link.  See Espiritu, 
2 Vet. App. at 495.  Accordingly, service connection for the 
cause of the veteran's death is not warranted.
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


